UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2527



MILTON MCCRAY,

                                              Plaintiff - Appellant,

          versus


SUSQUEHANNA BANK,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-1382-RDB)


Submitted:   February 24, 2005              Decided:   March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton McCray, Appellant Pro Se. Donald A. Rea, Kimberly Grimsley,
GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Milton McCray appeals the district court’s order denying

relief on his claims under the Fair Debt Collection Practices Act.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   See McCray v. Susquehanna Bank, No. CA-04-1382-RDB (D. Md.

filed Oct. 29, 2004 & entered Nov. 1, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -